DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 2, 5-11, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foxlin et al. (US 2007/0081695 A1) in view of Roberts et al. (US 2011/0316845 A1).
6.	With reference to claim 1, Foxlin teaches A computer-implemented method for presenting related augmented reality (AR) and virtual reality (VR) representations, (“One application of this technique is virtual reality (VR) or augmented reality (AR) simulations. A camera with inertial sensors is mounted on a user's head, e.g., on a hat or helmet, and the markers and inertial sensors are located on an object held by the user, such as a tool, a gun, a piece of sports equipment, or a stand-in for such an object. The relative tracking of the object with regard to the user's head can be used to insert an image of the object into a virtual world displayed in a head-mounted display worn by the user. Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction.” [0044]) Foxlin also teaches measuring, using one or more sensors of an onsite computing device disposed at a real- world location, a first six-degree-of-freedom (DOF) vector between a first vantage point of the onsite computing device and a first trackable feature in a first sensor range of the onsite computing device; measuring, using the one or more sensors of the onsite computing device, a second six- DOF vector between a second vantage point of the onsite computing device and a second trackable feature in a second sensor range of the onsite computing device; (“Another method of correcting perspective distortion on the encoding marker (step 422), eliminates the need measuring, using the one or more sensors of the onsite computing device, a third six-DOF vector between the first vantage point and the second vantage point; (“Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction. Alternatively, in an augmented reality simulation where the user sees the real world but additional graphics or information are added, the measured relative position of the object can be used to indicate, in the display, what the object is pointed at.” [0044] “Assuming we have an inertial sensor on the object 104 which can accurately determine pitch and roll (.theta., .phi.) by itself, and the camera 102 has reported image plane centroids (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2) (see FIG. 1B), we wish to find all 6 coordinates (x.sub.1.sup.w, y.sub.1.sup.w, z.sub.1.sup.w, .psi., .theta., .phi.) explicitly describing position and orientation of the object in world coordinates.” [0031]) Foxlin teaches the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location which is can be the third vector. Foxlin teaches estimating, based on the first six-DOF vector, the second six-DOF vector, and the third six-DOF vector, a fourth six-DOF vector between the first trackable feature and the second trackable feature; (“For each set of markers, determine the two outmost markers (404). For each outmost marker, calculate the distance to the nearest marker in the collinear group (406).” [0057] “For multi-camera motion-capture systems using passive retro-reflective coated balls, the typical approach to making the markers identifiable is to group them together into rigid "marker cliques" with pre-known inter-marker distances. However, to measure these inter-marker distances requires first triangulating the 3D position of each marker with storing the estimated fourth six-DOF vector in a data store, the data store including a first set of spatial coordinates for the first trackable feature and a second set of spatial coordinates for the second trackable feature, wherein the first and second sets of spatial coordinates are defined within a common spatial coordinate system such that the first and second sets of spatial coordinates represent respective locations of the first and second trackable features within the common coordinate system; updating at least one of the first and second sets of spatial coordinates based on the estimated fourth six-DOF vector; (“By equating equation (15) and equation (16), cross-multiplying and simplifying, we can get to L c L 2 = d 0 .times. c .times. d 12 d 02 .times. d 1 .times. c + L 2 L 1 .times. d 01 .times. d c .times. .times. 2 ( 17 ) ##EQU9## Which is the result we seek. This closed-form formula allows us to compute the proportional physical location of the coding marker on the stick, L.sub.c/L.sub.2, using just measured image plane distances between different markers, and the known ratio of the fixed marker distances L.sub.2/L.sub.1.” [0067] “a robot moving in a plane with a camera pointed up towards the ceiling would be able to determine its own location and direction simply by identifying a single strip-fiducial and using its code to look up the position in a database, then using the image plane locations of the two end markers to calculate robot heading and x,y values.” [0070] “From an updated image from the camera and inertial sensors associated with the camera, determining an updated spatial location and orientation of the camera.” [0014] “Assuming we have an inertial sensor on the object 104 which can accurately determine pitch and roll (.theta., .phi.) by itself, and the camera 102 has reported image plane centroids (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2) (see FIG. 1B), we wish to find all 6 coordinates (x.sub.1.sup.w, y.sub.1.sup.w, z.sub.1.sup.w, .psi., .theta., .phi.) explicitly describing position and orientation of the object in world coordinates.” [0031] “As shown in FIG. 1B, the camera 102 is modeled presenting, at a display of the onsite computing device, an AR representation including an AR content item incorporated at a first position within a live view of the real-world location; (“A camera with inertial sensors is mounted on a user's head, e.g., on a hat or helmet, and the markers and inertial sensors are located on an object held by the user, such as a tool, a gun, a piece of sports equipment, or a stand-in for such an object. The relative tracking of the object with regard to the user's head can be used to insert an image of the object into a virtual world displayed in a head-mounted display worn by the user. Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction. Alternatively, in an augmented reality simulation where the user sees the real world but additional graphics or information are added, the measured relative position of the object can be used to indicate, in the display, what the 

    PNG
    media_image1.png
    349
    492
    media_image1.png
    Greyscale


Foxlin does not explicitly teach receiving, at an offsite computing device remote from the real-world location, the AR content item and positioning data of the real-world location, the positioning data of the real-world location being based on the first and second sets of spatial coordinates; and presenting, at the offsite computing device, based on the positioning data of the real-world location, a VR representation of the real-world location including the AR content item appearing at the first position. This is what Roberts teaches (“FIG. 1 presents a block diagram illustrating a system 100 (which is sometimes referred to as a `multi-user virtual 
 presenting the AR representation includes determining a rendering vector based on a fifth six-DOF vector representing a spatial relationship of the AR content item relative to the first trackable feature, and presenting the AR content item based on the rendering vector. (“An accurate closed-form analytical computation for the pose of an object in all six degrees of freedom can be obtained using only a single camera and only two markers if the marked object is equipped with inertial sensors to measure at least its pitch and roll relative to the camera.” [0028] “Assuming we have an inertial sensor on the object 104 which can accurately determine pitch and roll (.theta., .phi.) by itself, and the camera 102 has reported image plane centroids (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2) (see FIG. 1B), we wish to find all 6 coordinates (x.sub.1.sup.w, y.sub.1.sup.w, z.sub.1.sup.w, .psi., .theta., .phi.) explicitly describing position and orientation of the object in world coordinates. In world-space, the position of point 2 can be expressed relative to point I as follows: r 2 w = r 1 w + [ L .times. .times. cos .times. .times. .theta.cos.psi. L .times. .times. cos .times. .times. .theta.sin.psi. - L .times. .times. sin .times. .times. .theta. ] ( 2 ) ##EQU1##” [0031-0032] “Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction. Alternatively, in an augmented reality simulation where the user sees the real world but additional graphics or information are added, the measured relative position of the object can be used to indicate, in the display, what the object is pointed at.” [0044]  “a robot moving in a plane with a camera pointed up towards the ceiling would be able to 
8.	With reference to claim 5, Foxlin teaches updating at least one component of the fourth six-DOF vector based on a measurement by a second onsite computing device. (“After an initial pose estimate is acquired, the inertial sensors are used to perform high-update-rate inertial tracking with optical measurements introduced, when available, to correct drift. This makes it possible to use small or inexpensive cameras with relatively lower frame rate or resolution and still achieve good tracking performance.” [0042] “One application of this technique is virtual reality (VR) or augmented reality (AR) simulations. A camera with inertial sensors is mounted on a user's head, e.g., on a hat or helmet, and the markers and inertial sensors are located on an object held by the user, such as a tool, a gun, a piece of sports equipment, or a stand-in for such an object” [0044])
9.	With reference to claim 6, Foxlin teaches the common spatial coordinate system comprises the World Geodetic System. (“An accurate closed-form analytical computation for the pose of an object in all six degrees of freedom can be obtained using only a single camera and only two markers if the marked object is equipped with inertial sensors to measure at least its pitch and roll relative to the camera. In some examples, as described later, pitch can be estimated without inertial sensors, but the 
10.	With reference to claim 7, Foxlin teaches measuring geometry data and texture data of the real-world location using the one or more sensors of the onsite computing device (“Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction. Alternatively, in an augmented reality simulation where the user sees the real world but additional graphics or information are added, the measured relative position of the object can be used to indicate, in the display, what the object is pointed at. This could be used to allow a soldier in the field to rehearse an operation, for example, by adding targets to his real environment and accurately indicating whether his weapon, when fired, would have hit those targets. In an actual combat environment, a projection could be displayed of where the weapon is aimed.” [0044] “In a factory or warehouse, a robot moving in a plane with a camera pointed up towards the ceiling would be able to determine its own location and direction simply by identifying a single strip-fiducial and using its code to look up the position in a database, then using the image plane locations of the two end 
Foxlin does not explicitly teach receiving the geometry data and texture data at the offsite computing device, and wherein presenting the VR representation at the offsite computing device includes generating the VR representation based on the geometry data and texture data. This is what Roberts teaches (“Note that the `content` that is displayed in the virtual reality application and the augmented reality application is not necessarily limited to three-dimensional models, but can include: CAD information, servicing information (or other related information), documents (such as web pages), text, audio, music, images, and/or temporal image information (such as an animation sequence). Moreover, this data may be compatible with a variety of formats, including: image formats (such as a Joint Photographic Experts Group standard), video formats (such as a Moving Pictures Expert Group standard), and word-processing or information-display formats (such as Adobe Acrobat.TM., from Adobe Systems, Inc. of San Jose, Calif.).” [0032] “During operation, the computer system generates a first set of instructions for displaying an object, via the augmented reality application, to a user in a physical environment based on a world model that includes a state of the object, and generates a second set of instructions for displaying the object, via the virtual reality application, to another user based on the world model (operation 210). Then, the computer system provides the first set of instructions to a first electronic device 
11.	With reference to claim 8, Foxlin teaches updating the AR content item at the onsite computing device, (“Based on the identified group, identifying a location of a source of the image. Based on a location of the identified group in an updated image, updating the location of the source of the image. Based on an identification of a second group in an updated image, updating the location of the source of the image.” [0018] “One application of this technique is virtual reality (VR) or augmented reality (AR) simulations. A camera with inertial sensors is mounted on a user's head, e.g., on a hat or helmet, and the markers and inertial sensors are located on an object held by the user, such as a tool, a gun, a piece of sports equipment, or a stand-in for such an object” [0044])
Foxlin does not explicitly teach receiving data corresponding to the update at the offsite computing device, and updating the VR representation based on the data corresponding to the update. This is what Roberts teaches (“Based on the determined change(s), update module 336 may revise one or more of world models 340. For example, update module 336 may select a different predefined world model in a group of world models. These world models are shown in FIG. 4, which presents a block diagram illustrating a data structure 400. In particular, each of world models 410 
12.	With reference to claim 9, Foxlin teaches A computer-implemented method for presenting related augmented reality (AR) and virtual reality (VR) representations, (“One application of this technique is virtual reality (VR) or augmented reality (AR) simulations. A camera with inertial sensors is mounted on a user's head, e.g., on a hat or helmet, and the markers and inertial sensors are located on an object held by the user, such as a tool, a gun, a piece of sports equipment, or a stand-in for such an object. The relative tracking of the object with regard to the user's head can be used to insert an image of the object into a virtual world displayed in a head-mounted display worn by the user. Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction.” [0044]) Foxlin also teaches measuring, using one or more sensors of an onsite computing device disposed at a real- world location, a first six-degree-of-freedom (DOF) vector between a first vantage point of the onsite computing device and a first trackable feature disposed at the real-world location; measuring, using the one or more sensors of the onsite computing device, a second six- DOF vector between the first vantage point of the onsite computing device and a second trackable feature disposed at the real-world location; (“Another method of correcting perspective distortion on the encoding marker (step 422), eliminates the need to explicitly estimate the pitch or position of the line segment and allows us to explicitly correct the effect of perspective distortion on the ratio of the distance of the encoding marker from the double end to the total length, using measured image-plane distances and known ratios of the three base markers.” [0060] “Assuming we have an inertial sensor on the object 104 which can accurately determine pitch and roll (.theta., .phi.) by itself, and the camera 102 has reported image plane centroids (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2) (see FIG. 1B), we wish to find all 6 coordinates (x.sub.1.sup.w, y.sub.1.sup.w, z.sub.1.sup.w, .psi., .theta., .phi.) explicitly describing position and orientation of the object in world coordinates.” [0031] “As shown in FIG. 1B, the camera 102 is modeled as a pinhole camera 102m having an aperture 120 and a focal length f and points 1 and 2 are projected onto its image plane 122 at (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2). (In some examples, wide-angle lenses with lots of distortion are used, in which case the camera is calibrated and undistortion corrections are applied to each 2D image point before carrying out the solution described below. To further simplify the equations, we will use f=1.) Using the pinhole camera model we can express the c-frame positions of points 1 and 2 in terms of the unknown depth values x.sub.1.sup.c and x.sub.2.sup.c and the measured u and v estimating, based on the first six-DOF vector and the second six-DOF vector, a third six- DOF vector between the first trackable feature and the second trackable feature; (“For each set of markers, determine the two outmost markers (404). For each outmost marker, calculate the distance to the nearest marker in the collinear group (406).” [0057] “For multi-camera motion-capture systems using passive retro-reflective coated balls, the typical approach to making the markers identifiable is to group them together into rigid "marker cliques" with pre-known inter-marker distances. However, to measure these inter-marker distances requires first triangulating the 3D position of each marker with multiple cameras. Tracking multiple objects in our single-camera system requires a method of grouping targets into uniquely identifiable patterns that can be unambiguously recognized by a single camera, with an .alpha. priori unknown pose relationship between the object and the camera. To assure it is practical to attach the fiducials to small or thin objects, a linear pattern of dots is used rather than a planar or spatial array. Simple ratios of distances between points may not work well because these ratios are not preserved under perspective distortion. The 4-point cross-ratio ( .times. ac _ ) .times. ( bd _ ) ( ad _ ) .times. ( bc _ ) ##EQU6## (where mn is the distance between two points m and n, and a, b, c, and d are four collinear points in order) is known to be invariant under perspective projections and has been used for constructing identifiable fiducial patterns from 4 colinear markers (Robert receiving, from a data store, data including an AR content item and a fourth six-DOF vector representing a spatial relationship of the AR content item relative to the first trackable feature; (“By equating equation (15) and equation (16), cross-multiplying and simplifying, we can get to L c L 2 = d 0 .times. c .times. d 12 d 02 .times. d 1 .times. c + L 2 L 1 .times. d 01 .times. d c .times. .times. 2 ( 17 ) ##EQU9## Which is the result we seek. This closed-form formula allows us to compute the proportional physical location of the coding marker on the stick, L.sub.c/L.sub.2, using just measured image plane distances between different markers, and the known ratio of the fixed marker distances L.sub.2/L.sub.1.” [0067] “a robot moving in a plane with a camera pointed up towards the ceiling would be able to determine its own location and direction simply by identifying a single strip-fiducial and using its code to look up the position in a database, then using the image plane locations of the two end markers to calculate robot heading and x,y values. In an office environment with typical suspended acoustic panel tiles, the measuring, using the one or more sensors of the onsite computing device, a fifth six-DOF vector between a second vantage point of the onsite computing device and the second trackable feature; (“An accurate closed-form analytical computation for the pose of an object in all six degrees of freedom can be obtained using only a single camera and only two markers if the marked object is equipped with inertial sensors to measure at least its pitch and roll relative to the camera.” [0028] “Assuming we have an inertial sensor on the object 104 which can accurately determine pitch and roll (.theta., .phi.) by itself, and the camera 102 has reported image plane centroids (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2) (see FIG. 1B), we wish to find all 6 coordinates (x.sub.1.sup.w, y.sub.1.sup.w, z.sub.1.sup.w, .psi., .theta., .phi.) explicitly describing position and orientation of the object in world coordinates. In world-space, the position of point 2 can be expressed relative to point I as follows: r 2 w = r 1 w + [ L .times. .times. cos .times. .times. .theta.cos.psi. L .times. .times. cos .times. .times. .theta.sin.psi. - L .times. .times. sin .times. .times. .theta. ] ( 2 ) ##EQU1##” [0031-0032] “Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction. Alternatively, in an presenting, at a display of the onsite computing device, an AR representation including an AR content item rendered within a live view of the real-world location based on the third, fourth, and fifth six-DOF vectors; (“A camera with inertial sensors is mounted on a user's head, e.g., on a hat or helmet, and the markers and inertial sensors are located on an object held by the user, such as a tool, a gun, a piece of sports equipment, or a stand-in for such an object. The relative tracking of the object with regard to the user's head can be used to insert an image of the object into a virtual world displayed in a head-mounted display worn by the user. Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction. Alternatively, in an augmented reality simulation where the user sees the real world but additional graphics or information are added, the measured relative position of the object can be used to indicate, in the display, what the object is pointed at.” [0044] “After acquiring an initial pose estimate from one such linear fiducial, a hybrid system could then switch into a tracking mode where it uses inertial sensors and optical 

    PNG
    media_image1.png
    349
    492
    media_image1.png
    Greyscale


Foxlin does not explicitly teach receiving, at an offsite computing device remote from the real-world location, data including the AR content item and environmental data relating to the real-world location; and presenting, at a display of the offsite computing device, a VR representation of the real-world location based on the environmental data, the VR representation including the AR content item appearing at a position and orientation defined by the spatial relationship relative to the first trackable feature. This is what Roberts teaches (“FIG. 1 presents a block diagram illustrating a system 100 (which is sometimes referred to as a `multi-user virtual world server system`). In this system, users of a virtual world client 114 (that displays a virtual environment) and an augmented reality client 120 (that 
13.	With reference to claim 10, Foxlin teaches the environmental data includes a first set of spatial coordinates of the first trackable feature and a second set of spatial coordinates of the second trackable feature within a common coordinate system, (“a robot moving in a plane with a camera pointed up towards the ceiling would be able to determine its own location and direction simply by identifying a single strip-fiducial and using its code to look up the position in a database, then using the image plane locations of the two end markers to calculate robot heading and x,y values.” [0070] “From an updated image from the camera and inertial sensors associated with the camera, determining an updated spatial location and orientation of the camera.” [0014]) Foxlin also teaches the method further comprising determining the first set of spatial coordinates based at least in part on the first six-DOF vector. (“Assuming we have an inertial sensor on the object 104 which can accurately determine pitch and roll (.theta., .phi.) by itself, and the camera 102 has reported image plane centroids (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2) (see FIG. 1B), we wish to find all 6 coordinates (x.sub.1.sup.w, y.sub.1.sup.w, z.sub.1.sup.w, .psi., .theta., .phi.) explicitly describing position and orientation of the object in world coordinates.” [0031] “As shown in FIG. 1B, the camera 102 is modeled as a pinhole camera 102m having an aperture 120 and a focal length f and points 1 and 2 are projected onto its image plane 122 at (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2). (In some examples, wide-angle lenses with lots of distortion are used, in which case the camera is calibrated and undistortion corrections are applied to each 2D image point before carrying out the solution described below. To further simplify the equations, we will use f=1.) Using the pinhole camera model we can express the c-frame positions of points 1 and 2 in terms of the unknown depth values x.sub.1.sup.c and x.sub.2.sup.c and the measured u and v values: r.sub.1.sup.c=[x.sub.1.sup.c u.sub.1x.sub.1.sup.c v.sub.1x.sub.1.sup.c].sup.T 
14.	With reference to claim 11, Foxlin teaches  the common coordinate system comprises the World Geodetic System. (“An accurate closed-form analytical computation for the pose of an object in all six degrees of freedom can be obtained using only a single camera and only two markers if the marked object is equipped with inertial sensors to measure at least its pitch and roll relative to the camera. In some examples, as described later, pitch can be estimated without inertial sensors, but the additional information from inertial sensors provides a considerable increase in the accuracy of the computed x, y, z, and yaw coordinates. The pose is computed relative to the camera, but if the camera's position relative to the world is known, the pose is easily translated into the world-frame. By world-frame, we mean any reference frame external to the camera and object.” [0028]) Foxlin teaches the world-frame is any reference frame external to the camera and object which the World Geodetic can be included.
15.	With reference to claim 13, Foxlin teaches updating the third six-DOF vector based on a measurement by a second onsite computing device. (“After an initial pose estimate is acquired, the inertial sensors are used to perform high-update-rate inertial tracking with optical measurements introduced, when available, to correct drift. This makes it possible to use small or inexpensive cameras with relatively lower frame rate or resolution and still achieve good tracking performance.” [0042] “One application of this technique is virtual reality (VR) or augmented reality (AR) simulations. A camera with inertial sensors is mounted on a user's head, e.g., on a hat or helmet, and the 
16.	With reference to claim 14, Foxlin teaches measuring geometry data and texture data of the real-world location using the one or more sensors of the onsite computing device, (“Because the direction the user is looking matches that of the camera, the relative position of the object to the camera can be easily mapped to the appropriate location in the display so that it remains in the correct location when the user either moves the object or looks in another direction. Alternatively, in an augmented reality simulation where the user sees the real world but additional graphics or information are added, the measured relative position of the object can be used to indicate, in the display, what the object is pointed at. This could be used to allow a soldier in the field to rehearse an operation, for example, by adding targets to his real environment and accurately indicating whether his weapon, when fired, would have hit those targets. In an actual combat environment, a projection could be displayed of where the weapon is aimed.” [0044] “In a factory or warehouse, a robot moving in a plane with a camera pointed up towards the ceiling would be able to determine its own location and direction simply by identifying a single strip-fiducial and using its code to look up the position in a database, then using the image plane locations of the two end markers to calculate robot heading and x,y values. In an office environment with typical suspended acoustic panel tiles, the magnetic fiducial tape could be easily attached to some of the metal support rails between ceiling panels in order to establish a fiducial reference system for tracking objects such as cameras or augmented-reality displays that are moving about the building.” [0070])
the environmental data received at the offsite device includes the measured geometry and texture data, and wherein presenting the VR representation includes generating the VR representation based at least in part on the measured geometry and texture data. This is what Roberts teaches (“Note that the `content` that is displayed in the virtual reality application and the augmented reality application is not necessarily limited to three-dimensional models, but can include: CAD information, servicing information (or other related information), documents (such as web pages), text, audio, music, images, and/or temporal image information (such as an animation sequence). Moreover, this data may be compatible with a variety of formats, including: image formats (such as a Joint Photographic Experts Group standard), video formats (such as a Moving Pictures Expert Group standard), and word-processing or information-display formats (such as Adobe Acrobat.TM., from Adobe Systems, Inc. of San Jose, Calif.).” [0032] “During operation, the computer system generates a first set of instructions for displaying an object, via the augmented reality application, to a user in a physical environment based on a world model that includes a state of the object, and generates a second set of instructions for displaying the object, via the virtual reality application, to another user based on the world model (operation 210). Then, the computer system provides the first set of instructions to a first electronic device associated with the augmented reality application and the second set of instructions to a second electronic device associated with the virtual reality application (operation 212).” [0038]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .
17.	Claims 3, 4, 12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foxlin et al. (US 2007/0081695 A1) and Roberts et al. (US 2011/0316845 A1), as applied to claims 1, 2 and 9 above, and further in view of Chen et al. (US 2012/0075343 A1).
18.	With reference to claim 3, Foxlin teaches the rendering vector is further based on the fourth six-DOF vector between the first trackable feature and the second trackable feature and on a sixth six-DOF vector between a current vantage point of the onsite computing device and the second trackable feature, (“Another method of correcting perspective distortion on the encoding marker (step 422), eliminates the need to explicitly estimate the pitch or position of the line segment and allows us to explicitly correct the effect of perspective distortion on the ratio of the distance of the encoding marker from the double end to the total length, using measured image-plane distances and known ratios of the three base markers.” [0060] “As shown in FIG. 1B, the camera 102 is modeled as a pinhole camera 102m having an aperture 120 and a focal length f and points 1 and 2 are projected onto its image plane 122 at (u.sub.1, v.sub.1) and (u.sub.2, v.sub.2). (In some examples, wide-angle lenses with lots of distortion are used, in which case the camera is calibrated and undistortion corrections are applied to each 2D image point before carrying out the solution described below. To further simplify the equations, we will use f=1.) Using the pinhole camera model we can express the c-frame positions of points 1 and 2 in terms of the unknown depth values x.sub.1.sup.c and x.sub.2.sup.c and the measured u and v values: 
The combination of Foxlin and Roberts does not explicitly teach presenting the AR representation includes presenting the AR representation when the first trackable feature is outside a current sensor range of the onsite computing device. This is what Chen teaches (“For each instruction, a tracker module determines from the estimated camera pose, the list of parts and the locations of those parts that lie within the current FOV and those parts that lie outside the current FOV.” [0011] “the AR system is used to assist with the assembly of parts from a modification kit onto a vehicle. The parts are suitably arranged on the ground around the vehicle in the scene. The tracker and parts rendering module track and render icons of the parts over the natural scene both inside and outside of the current FOV to assist the user to identify and locate the required parts for the current instruction.” [0013]) Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen into the combination of Foxlin and Roberts, in order to estimate the camera pose and improve the information rendered to the user.
19.	With reference to claim 4, the combination of Foxlin and Roberts does not explicitly teach updating the at least one of the first and second sets of spatial coordinates includes updating an uncertainty associated with at least one of the first and second sets of spatial coordinates. This is what Chen teaches (“This component records the observations of features into 6D probabilistic map 326 (visual feature), 328 (fiducial marker) and 330 (known parts) in world coordinates. New features are added into the map as new entries. Features with previous entries associated to 
20.	With reference to claim 12, the combination of Foxlin and Roberts does not explicitly teach presenting the AR representation is performed when the first trackable feature is untracked by the onsite computing device. This is what Chen teaches (“For each instruction, a tracker module determines from the estimated camera pose, the list of parts and the locations of those parts that lie within the current FOV and those parts that lie outside the current FOV.” [0011] “the AR system is used to assist with the assembly of parts from a modification kit onto a vehicle. The parts are suitably arranged on the ground around the vehicle in the scene. The tracker and parts rendering module track and render icons of the parts over the natural scene both inside and outside of the current FOV to assist the user to identify and locate the required parts for the current instruction.” [0013]) Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen into the combination of Foxlin and Roberts, in order to estimate the camera pose and improve the information rendered to the user.
the data store is remote from the onsite computing device and the offsite computing device, and the onsite computing device and offsite computing device are in communication with the data store via a communications network. This is what Chen teaches (“the AR systems may be provided with wireless transceivers in order to share data and communicate with each other. The computer processing capability may be shared among the linked systems. … This embodiment of multi-user AR system 500 comprises a base-station 501 that comprises central computing resources 502, memory 503 and a wireless transceiver 504. The base-station 501 coordinates the efforts of two users 506 and 507 each provided with a head-mounted AR system 508 (or hand-held systems). The memory is loaded with the set of instructions for an up-armor kit 510 for an IMHEE 512 for two users, a list of parts for the kit and templates (fiducial markers and models) for the parts and scene. The memory will also store data received from each user's AR system such as video, part identities and locations of parts acquired, incorrect parts etc. The computing resources are programmed to assign instructions to each user and to transmit the instructions and parts list accordingly.” [0124-0125]) Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen into the combination of Foxlin and Roberts, in order to estimate the camera pose and improve the information rendered to the user.



Allowable Subject Matter
22.	Claims 16-20 are allowed.
Prior art in the record, e.g., existing prior art Foxlin et al. (US 2007/0081695 A1), Roberts et al. (US 2011/0316845 A1) and Chen et al. (US 2012/0075343 A1), alone or combined do not teach the claim features and the examiner has not discovered prior art reference teaching the cited limitations during the application prosecution. Thus, it is believed a unique feature in the invention and is suggested to be allowed with the condition set forth above.

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reach on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a 

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619